IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00189-CV
 
Myrna Krohn and Alan Krohn,
                                                                      Appellants
 v.
 
Marcus Cable Associates, L.P. 
and Charter Communications, Inc.,
                                                                      Appellees
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 56945
 

ORDER OF RECUSAL





 
Background
          This case was scheduled for submission
on December 7, 2005.  The original panel consisted of Justices Vance and Reyna
and me.  After the case was discussed at pre-submission conference, Justice
Vance recused himself, citing generally Texas Rule of Civil Procedure 18b(2).
 
 
Conclusion
          I hereby order myself recused from
further participation in this case pursuant to Texas Rule of Appellate
Procedure 16.2, which incorporates by reference Texas Rule of Civil Procedure
18b.  See Tex. R. Civ. P.
18b(2)(a).
          Signed February 7, 2006.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice